Citation Nr: 0511474	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-34 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an increased rating for residuals, 
compression fracture, first lumbar vertebra, currently 
evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to a service connected 
disability.

3.  Entitlement to service connection for depression, to 
include as secondary to a service-connected disability.



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from August 1975 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In his VA Form 9, substantive appeal, the veteran enters 
contentions concerning the effects of medications as 
secondary to his service-connected low back disability.  It 
is unclear whether these contentions are in support of the 
total rating claim, or whether they represent a claim of 
service connection for additional disability.  If the veteran 
wants to claim service connection for additional disability, 
he should do so with specificity at the RO.  Otherwise, the 
contentions will be viewed as related to the total rating 
claim at issue.


REMAND

Preliminarily the Board notes that the veteran was previously 
represented by Disabled American Veterans. In March 2003, he 
submitted a VA Form 22a appointing attorney R. Edward Bates 
as his new representative. Subsequently, in a January 26, 
2004 letter, the RO advised the veteran of VA's Office of 
General Counsel's cancellation of the accreditation of his 
attorney to represent claimants for VA benefits, and 
furnished him with a listing of alternative accredited 
veterans service organizations. There has been no response 
from the veteran.  He is representing himself in the course 
of this appeal.

As regards the claim for an increased rating for residuals, 
compression fracture, first lumbar vertebra, (hereinafter low 
back disability), the RO increased the rating from 40 to 60 
percent in a September 2001 rating action, under the old 
regulations, 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, as 
in effect when the veteran submitted his claim in 2000.

During the pendency of the veteran's claims, VA amended the 
schedular criteria for evaluating back disabilities. See 
Intervertebral Disc Syndrome under Diagnostic Code 5293. 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002). Additionally, the 
rating criteria used to evaluate diseases and injuries of the 
spine were revised, and became effective on September 26, 
2003. Substantive changes were made to the criteria for 
evaluating spine disorders. See 68 Fed. Reg. 51454-51458 
(August 27, 2003). These changes are listed under Diagnostic 
Codes 5235-5243, with Diagnostic Code 5243 representing 
revised provisions of former Diagnostic Code 5293 (for 
intervertebral disc syndrome). See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285 - 5295) (2002); 68 Fed. Reg. 51454 -58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235 - 5243)). A general rating formula for diseases 
and injuries of the spine was added in September 2003 that is 
applicable to diagnostic code 5243. Also, DC 5293 was 
renumbered as 5243, but did not undergo any substantive 
changes in September 2003. Note (1) of the general rating 
formula indicates that associated neurological abnormalities 
(e.g., bowel or bladder impairment) are now to be evaluated 
separately under applicable codes.

Although the RO cited to the revised regulations for rating 
intervertebral disc syndrome in the September 2003 statement 
of the case, the evidence considered included findings of 
August 2001 and March 2002 VA examinations, which are both 
stale and unresponsive to the new rating criteria. Further, 
the veteran has not been adequately notified of the revised 
criteria.  Finally, it is not clearly set out whether there 
is demonstrable deformity of a vertebral body.  If so, under 
the old criteria a separate 10 percent rating might be 
warranted.  See  38 C.F.R. § 4.71a Code 5285.

As regards the claim for service connection for depression, a 
June 2002 letter from the veteran's representative advised 
that a "doctor letter" was attached in support of the 
claim. Similarly, in a June 2002 VA Form 21-4142, the veteran 
advised in the 'comments' section of the form that he had 
enclosed a letter from his doctor on his behalf. Since it 
appears that neither letter is of record, the letters should 
be located and associated with the claims file.

Since the veteran's increased evaluation requires 
consideration of both old and revised criteria, he should 
also be provided notice of the revised regulations and an 
opportunity to present additional evidence and/or argument in 
support of his claim. 38 C.F.R. § 20.903(c).

As to the claim for a TDIU, the Board notes that because the 
veteran's service connected disability currently has a 
combined rating of 60 percent, the claims, if granted, could 
effect the outcome of the veteran's current claim for a TDIU. 
See 38 C.F.R. § 4.16(a). Therefore, the claims are 
intertwined with the TDIU claim, and the adjudication of the 
TDIU issue must be deferred pending further development of 
the claims. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (If a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined, and the 
latter may not be decided until the former is resolved).

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.	The RO should send the veteran a 
letter informing him of the revised 
rating criteria pertinent to his claim 
for increased rating for a low back 
disability, and request the veteran to 
submit any pertinent evidence in his 
possession.

2.	The RO should locate all 'doctor 
letters' as referenced in the June 
2002 memorandum from DAV, and June 
2002 VA Form 21-4142 from the veteran, 
and associate them with the claims 
file.  If it is determined there is 
not a sub file at the RO, appellant 
should be afforded an opportunity to 
submit copies of the letters.

3.	The RO should obtain VA and any other 
treatment records as identified by the 
veteran, for the period from October 
2002 to the present, pertinent to all 
claims.

4.	If the RO is unsuccessful in obtaining 
any records identified by the veteran, 
it should so inform the veteran and/or 
his representative and request them to 
provide a copy of the outstanding 
records.

5.	When all indicated record development 
has been completed, the RO should 
arrange for the veteran to be examined 
by an examiner with appropriate 
expertise, to evaluate his low back 
disability consistent with the former 
and revised rating criteria for 
intervertebral disc syndrome and spine 
disabilities. The claims folder must 
be made available to and review must 
be noted by the examiner in the 
report. All necessary tests should be 
performed, including specific note as 
to whether the veteran has ankylosis 
of the spine and/or cord involvement.  
It should also be indicated whether 
there is a demonstrable deformity of 
the vertebral body. The supporting 
rationale for all opinions expressed 
must be provided.

6.	When all indicated development has 
been completed, the RO should 
readjudicate the veteran's claims 
based on a de novo review of all 
pertinent evidence. If the benefits 
sought on appeal are not granted to 
the veteran's satisfaction, the RO 
should issue a Supplemental Statement 
of the Case and afford the veteran the 
requisite opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




